Citation Nr: 1500069	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  11-19 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for left knee replacement (left knee disability).  

2. Entitlement to service connection for right knee replacement (right knee disability).  

3. Entitlement to service connection for a back disability claimed as back pain.  

4. Entitlement to service connection for a bilateral shoulder disability claimed as shoulder pain.  

5. Entitlement to service connection for right lower extremity (RLE) disability claimed as pain in the right leg, knee, and ankle.  

6. Entitlement to service connection for left lower extremity (LLE) disability claimed as pain in the left leg, knee, and ankle.  

7. Entitlement to service connection for prostate cancer as a result of herbicide exposure.  

8. Entitlement to service connection for myocardial infarction claimed as heart attack as a result of herbicide exposure.  

9. Entitlement to service connection for Type II diabetes mellitus (DM) as a result of herbicide exposure.  

10. Entitlement to service connection for skin disability claimed as skin discoloration as a result of herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1971, with service in Thailand from February 1969 to January 1970.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2008 rating decision, issued in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, inter alia, denied the claims for service connection for prostate cancer; myocardial infarction claimed as heart attack; left knee replacement; DM, RLE condition claimed as pain in legs, knees and ankles; LLE condition claimed as pain in legs, knees and ankles; back condition claimed as back pain; shoulder condition claimed as shoulder pain; skin condition claimed as skin discoloration; and right knee replacement.  Also on appeal is a February 2009 rating decision, which denied the claims for service connection for DM associated with herbicide exposure, and prostate cancer associated with herbicide exposure.  

In evaluating this case, the Board reviewed the physical and virtual VA claims file to ensure a complete assessment of the evidence.  

The issues of service connection for prostate cancer as a result of herbicide exposure; myocardial infarction claimed as heart attack as a result of herbicide exposure; DM as a result of herbicide exposure; and a skin disability claimed as skin discoloration as a result of herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. The preponderance of the evidence shows that the Veteran's left knee disability is not etiologically related to his military service.  

2. The preponderance of the evidence shows that the Veteran's right knee disability is not etiologically related to his military service.  

3. The preponderance of the evidence shows that the Veteran's back disability is not etiologically related to his military service.  

4. The preponderance of the evidence shows that the Veteran's bilateral shoulder disability is not etiologically related to his military service.  

5. The preponderance of the evidence shows that the Veteran's RLE disability is not etiologically related to his military service.  

6. The preponderance of the evidence shows that the Veteran's LLE disability is not etiologically related to his military service.  



CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

2. The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

3. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

4. The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

5. The criteria for service connection for a RLE disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

6. The criteria for service connection for a LLE disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied by way of April 2008, October 2008, March 2010 and July 2011 letters, sent prior to the   rating decision, which informed the Veteran of his duty and the VA's duty for obtaining evidence.  These letters included notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  In this regard, the Veteran's service treatment records, VA and private treatment records, Social Security Administration (SSA) records, and lay statements have been obtained.  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection; however, the Board finds that examinations are not necessary.  As will be discussed below, there is no competent and credible evidence that the Veteran currently has diagnoses of  bilateral knee, bilateral shoulder, bilateral lower extremity, and spine disabilities that were caused or aggravated by service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claims for service connection.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examination or opinion with respect to the issues on appeal has been met.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2014).  

Analysis

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran contends that he currently has a left knee disability, a right knee disability, a spine disability, a bilateral shoulder disability, a RLE disability and a LLE disability that are related to his military service. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

If arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred or aggravated during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, neither the clinical nor lay record show that the Veteran experienced arthritis manifested to a degree of 10 percent within one year of his separation from active service.  Thus, the presumption does not apply.  In fact, by the Veteran's own admission in his original claim for service connection, his knee, shoulder, lower extremity and spine disabilities had their onset in 2007 and 2008.  Also, although the Veteran has been diagnosed generally with osteoarthritis, the knee, back, bilateral shoulder, RLE and LLE problems were first noted in the clinical record in 2005, 2007, and 2009, decades after separation from service.  However, disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Following a thorough review of the record, the Board finds that the preponderance of the evidence shows that the Veteran's left knee, right knee, back, shoulder, RLE and LLE disabilities are not related to service or to an incident of service origin.  Thus, service connection is denied.  

Service treatment records are without complaints of or diagnoses of bilateral knee, bilateral shoulder, lower extremity or spine disabilities.  

The Board notes that in the Veteran's VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in March 2008, reflects that he reported the date of onset for his knee, shoulder, back, and lower extremity disabilities was in 2007 and 2008.  The passage of so many years between his service separation and the first reports of experiencing any knee, shoulder, back, and lower extremity problems is evidence against the claims on a direct basis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board concedes that, starting in 2006, the Veteran has been diagnosed with various bilateral knee, bilateral shoulder, bilateral lower extremity, and spine disabilities.  

In this regard, a December 2006 VA treatment record indicates the Veteran was treated for a left hip problem.  He was also treated for a right shoulder problem after being run over by his cow.  A December 2006 VA treatment record reflects that the Veteran was treated for right shoulder pain after his cow ran over him.  A January 2007 VA treatment record shows the Veteran underwent an open repair torn rotator cuff of the right shoulder.  An October 2007 VA radiology report shows findings of nonspecific arthritic change in the right hip.  An October 2007 VA treatment record indicates the Veteran complained of pain in the right hip into the right leg.  A third VA treatment record dated in October 2007 reflects findings of low back pain for two weeks after lifting heavy objects.  An October 2008 VA treatment record reflects observations of an antalgic gait pattern.  A November 2008 VA treatment record indicates treatment for osteoarthritis of the right knee.  A March 2009 VA treatment record reflects a diagnosis of degenerative joint disease in the knees.  A VA treatment record shows diagnoses of bilateral degenerative and hypertrophic changes in the medial tibial compartments of both knees on radiographic study in August 2009.  A September 2009 VA treatment record shows treatment for arthritis of the left knee with genu varum.  A September 2009 VA orthopedic consult note reveals a history of problems with the knees for approximately 3 years, without any identifiable isolated trauma.  A June 2010 VA treatment record reflects findings of arthritis/degenerative joint disease, and rotator cuff tear with impingement syndrome and bursitis.  

However, neither the clinical nor lay evidence of record contains competent evidence of a nexus between the Veteran's current disabilities and his military service.  

The Board has considered the Veteran's statements made in support of his claims.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of bilateral knee, bilateral shoulder, bilateral lower extremity, and back disabilities, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, the Veteran's statements are not competent evidence of a medical nexus between his of right knee, left knee, back, bilateral shoulder, RLE, and LLE disabilities and his military service.   

In sum, the Board finds that the most probative evidence fails to link the Veteran's right knee, left knee, back, bilateral shoulder, RLE, and LLE disabilities to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for these disabilities is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for a left knee disability is denied.  

Service connection for a right knee disability is denied.  

Service connection for a back disability is denied.  

Service connection for bilateral shoulder disability is denied.  

Service connection for a RLE disability claimed as pain in the right leg, knee, and ankle is denied.  

Service connection for a LLE disability claimed as pain in the left leg, knee, and ankle is denied.  



REMAND

With regard to the service connection claims for prostate cancer, heart disability, DM, and skin disability, the Veteran's primary contention is that such disability is related to herbicide exposure during service in Thailand during the Vietnam Era (see August 2011 VA Form 21-0820, Report of General Information).  As noted, service personnel records reflect that the Veteran served in Thailand from February 1969 to January 1970.  The Board finds that a remand is warranted in order for additional development regarding herbicide exposure in Thailand.  See M21-MR.IV.ii.2.c.10.q.  

Accordingly, the case is REMANDED for the following action:

1. Fully develop the Veteran's claim of herbicide exposure in Thailand from February 1969 to January 1970 during the Vietnam War Era through his service duties, requiring him to be at or near base perimeters.  

The Veteran asserts that in from 1969 to 1970, he was exposed to Agent Orange while serving as a stock control and accounting specialist.  

2. Then, request that the U.S. Army and Joint Services Records Research Center (JSRRC) take appropriate measures to verify the Veteran's account of in-service herbicide exposure.  

All requests and responses received should be associated with the claims file. If such verification is not possible, it should be so certified for the record (along with a description of the extent of the verification conducted).  

3. If herbicide exposure is conceded, schedule VA examinations and request medical opinions to assess the nature and etiology of any skin disability.  

4. Finally, readjudicate the Veteran's service connection claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return the appeal to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


